TSR SHARE AWARD AGREEMENT

_____________ __, 200_

This TSR SHARE AWARD AGREEMENT (this “Agreement”) is entered into as of the date
first written above by and between PPG Industries, Inc. (the “Company”) and
     (the “Participant”).

The Company maintains the PPG Industries, Inc. Long Term Incentive Plan (the
“Key Executive LTIP”) and the PPG Industries, Inc. Executive Officers’ Long Term
Incentive Plan (the “Executive Officers’ LTIP,” and, together with the Key
Executive LTIP, the “LTIPs”), each of which is incorporated into and forms a
part of this Agreement, and the Participant has been deemed to be a Covered
Employee or has otherwise been selected by the Officers-Directors Compensation
Committee or its Designee (as applicable, the “Committee”) to receive an Award
under the Key Executive LTIP or the Executive Officers’ LTIP, as determined in
accordance with paragraph 1.C hereof. Capitalized terms used in this Agreement
shall have the respective meanings given to such terms in the Key Executive LTIP
or the Executive Officers’ LTIP, as the context dictates, or elsewhere in this
Agreement.

The Award of TSR Shares shall be confirmed by a separate Grant Notice (“Grant
Notice”), specifying the date of grant of the Award (the “Grant Date”), the
number of TSR Shares granted and the Award Goals applicable to such TSR Shares.
Such Award shall be subject to the terms and conditions of this Agreement and
such Grant Notice shall be deemed incorporated by reference into this Agreement.

NOW, THEREFORE, the Company and the Participant, intending to be legally bound,
agree as follows:

1. Terms and Conditions of the Award.



  A.   This Agreement sets forth the terms and conditions applicable to the
Award of TSR Shares confirmed in the Grant Notice.



  B.   The Committee may terminate the Award at any time during the Award Period
if, in its sole discretion, the Committee determines that the Participant is no
longer in a position to have a substantial opportunity to influence the
long-term growth of the Company.



  C.   If the Participant is deemed to be a Covered Employee as of the last day
of an Award Period, the Participant’s Award for that Award Period will be made
under the Executive Officers’ LTIP; provided, that: (1) Awards under the
Executive Officers’ LTIP will only be made if the Committee certifies that the
Award Goals set forth in the Grant Notice have been achieved, and (2) the
Committee reserves the right to exercise negative discretion in reducing or
eliminating any Award that would otherwise be payable. If the Participant is not
deemed to be a “Covered Employee,” the Participant’s Award will be made under
the Key Executive LTIP; provided, that the Committee may, in its sole
discretion, adjust the amount of an Award Goal during an Award Period for any
such Participant. The LTIP that is determined to be applicable to the
Participant under the provision set forth above is referred to in this agreement
as the “applicable LTIP.”



  D.   On each date that the Company pays a dividend on its Common Stock during
the Award Period, the Participant shall be entitled to a Dividend Equivalent on
each TSR Share in the Participant’s TSR Account. Unless prohibited under
applicable law or otherwise determined by the Committee in its discretion, the
value of such Dividend Equivalents shall be automatically deferred, on behalf of
the Participant, into the PPG Stock Account of the Deferred Compensation Plan.



  E.   If the Participant’s employment with the Company terminates during the
Award Period but after the first anniversary of the Grant Date because of
retirement or Disability (as determined in accordance with the applicable LTIP)
or job elimination, the Participant shall be entitled to the same Award to which
the Participant would have been entitled has the Participant’s employment
continued to the end of the Award Period; provided, however, that the Committee,
in its sole discretion, may determine that the Participant will be entitled to a
lesser Award. If the Participant’s employment with the Company terminates during
the Award Period but after the first anniversary of the Grant Date because of
the Participant’s death, the Participant’s Award shall be deemed fully earned
and such Award shall be paid as promptly as practicable to the Participant’s
Beneficiary; provided, however, that the Committee, in its sole discretion, may
determine that the Participant will be entitled to a lesser Award.



  F.   If the Participant’s employment with the Company terminates during the
Award Period for any reason other than retirement, Disability, job elimination
or death, or for any reason before the first anniversary of the Grant Date, the
Participant’s Award shall be forfeited on the date of such termination;
provided, however, that the Committee, in its sole discretion, may determine
that the Participant will be entitled to a full or partial payment with respect
to the Award.



  G.   Promptly following the end of the Award Period, the Committee shall
determine the extent, if any, to which the applicable Award Goals have been
attained and the extent, if any, to which the Award has been earned by the
Participant. The Committee shall have the negative discretion to reduce or
eliminate any payment for the Award.



  H.   The Award shall be subject to the provisions of the applicable LTIP
concerning Change in Control of the Company.

2. Payment on Account of Awards.



  A.   Upon attainment of the Award Goals, and subject to this Agreement and the
terms of the applicable LTIP, the Participant shall, at the end of the Award
Period, earn a payment determined by reference to the number of shares of Common
Stock constituting the earned Award as determined by the Committee in accordance
with paragraph 1.F. The Participant shall receive payment in the form of cash
and/or shares of Common Stock as determined by the Committee in its sole
discretion. The amount of any cash to be paid in lieu of Common Stock shall be
determined on the basis of the Fair Market Value of the Common Stock.



  B.   Any shares of Common Stock issued to the Participant with respect to his
or her Award shall be subject to such restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, the New York Stock Exchange and any applicable state or
foreign securities laws, and the Committee may cause a legend or legends to be
endorsed on any stock certificates for such shares making appropriate references
to such legal restrictions.



  C.   Except as otherwise provided in this Agreement, and except in the event
the Participant is permitted and elects to defer payment, the payment of cash
and shares of Common Stock in accordance with the provisions of paragraph 2 will
be delivered not later than March 15 of the year following the end of the Award
Period.



  3.   Continuing Conditions. Notwithstanding any other provisions herein, the
Participant, by execution of this Agreement, agrees and acknowledges that in
return for the Award granted by the Company in this Agreement, the following
continuing conditions shall apply:



  A.   If at any time within the Award Period or within one (1) year after the
Award Period the Participant engages in any activity in competition with any
activity of the Company or any of its Subsidiaries, or contrary or harmful to
the interests of the Company or any of its Subsidiaries, including, but not
limited to: (1) conduct related to the Participant’s employment for which either
criminal or civil penalties against the Participant may be sought; (2) violation
of Company (or Subsidiary) Business Conduct Policies; (3) accepting employment
with or serving as a consultant, advisor or in any other capacity to an employer
that is in competition with or acting against the interests of the Company or
any of its Subsidiaries, including employing or recruiting any present, former
or future employee of the Company or any of its Subsidiaries; (4) disclosing or
misusing any confidential information or material concerning the Company or any
of its Subsidiaries; or (5) participating in a hostile takeover attempt, then
this Award shall terminate effective the date on which the Participant enters
into such activity, unless terminated sooner by operation of another term or
condition of this Agreement, and any “Award Gain” realized by the Participant
shall be paid by the Participant to the Company. “Award Gain” shall mean the
cash and the closing market price of the Common Stock delivered to the
Participant pursuant to paragraph 2 on the date of such delivery times the
number of shares so delivered. Any shares of Common Stock deferred by the
Participant shall be considered to have been delivered for the purpose of this
paragraph 3.



  B.   By accepting this Agreement, the Participant consents to a deduction from
any amounts the Company or any of its Subsidiaries owes the Participant from
time to time (including amounts owed the Participant as wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to the Participant by the Company or any of its Subsidiaries), to the extent of
the amounts payable to the Company by the Participant under paragraph 3.A.
above. Whether or not the Company elects to make any set-off in whole or in
part, if the Company does not recover by means of set-off the full amount
payable by the Participant, calculated as set forth above, the Participant
agrees to pay immediately the unpaid balance to the Company.



  C.   The Participant may be released from the Participant’s obligations under
paragraphs 3.A and 3.B above only if the Committee determines, in its sole
discretion, that such action is in the best interest of the Company.



  4.   Nonassignability. Except as provided in the applicable LTIP with respect
to a “Qualified Domestic Relations Order” (“QDRO”) as defined in §414(p) of the
Internal Revenue Code, neither the Participant nor his/her Beneficiary shall
have the power to encumber, sell, alienate, or otherwise dispose of his/her
interest under the this Agreement prior to actual payment to and receipt thereof
by such person; nor shall the Administrator of the applicable LTIP recognize any
assignment in derogation of the foregoing. No interest hereunder of any person
shall be subject to attachment, execution, garnishment or any other legal,
equitable, or other process.



  5.   Beneficiary Designation. In the event of the Participant’s death, any
amount payable under this Agreement shall be paid to the Participant’s
Beneficiary as determined in accordance the applicable LTIP.



  6.   Limited Right to Assets of the Corporation. Any amounts payable under
this Agreement shall be paid from the general funds of the Company and from
shares authorized and available for issuance under the applicable LTIP, and the
Participant and any Beneficiary shall be no more than unsecured general
creditors of the Company with no special or prior right to any assets of the
Company for payment of any obligations hereunder.



  7.   Certain Adjustments. In the event of any change in the number of
outstanding shares of Common Stock by reason of any stock dividend, stock split,
reorganization, merger, consolidation, exchange of shares or similar change, a
corresponding change shall be made in the number of TSR Shares subject to this
Agreement unless the Committee makes a contrary determination, which it may do
in its sole discretion and which, if done, shall be final and binding.



  8.   Applicable Law. This Agreement is intended to be governed by ERISA. In
any case where ERISA does not apply, this Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to any choice of law principles.



  9.   Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible and the legality, validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.



  10.   Applicable LTIP Governs. Notwithstanding anything in this Agreement to
the contrary, the terms of this Agreement shall be subject to the terms of the
applicable LTIP, a copy of which may be obtained by the Participant from the
office of the Secretary of the Company.



  11.   Entire Agreement. This Agreement, including without limitation all
documents incorporated by reference herein, contains all terms and conditions
with respect to the subject matter hereof.



  12.   Amendment. Subject to the terms of the applicable LTIP, including any
limitations on amendments thereof, this Agreement may be amended by written
agreement of the Participant and the Company without the consent of any other
person.



  13.   No Right to Further Awards. Neither this Agreement nor the grant of an
Award to the Participant under the LTIPs shall confer upon the Participant any
claim of right to be granted further Awards under the LTIPs or any other
compensation plan or program of the Company.



  14.   No Rights as Shareholder. The Participant shall have no rights as a
shareholder of the Company, including without limitation voting or dividend
rights, with respect to an Award under the applicable LTIP unless and until
shares of Common Stock are actually issued to the Participant with respect to
such Award.



  15.   Taxes. The Company shall have the right to deduct, or to require the
Participant or other person receiving a payment under this Agreement to pay to
the Company any Federal or state taxes required by law to be withheld or paid.



  16.   Successors of the Company. The rights and obligations of the Company
under this Agreement shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Company

PPG Industries, Inc.

By:

